UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50196 AMERICAN LIFE HOLDING COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 52-2177342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 Okin Dong Cheongro Gu Seoul, South Korea (Address of principal executive offices) 8210-9406-8116 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 17, 2011 our outstanding common stock consisted of 341,449 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements American Life Holding Company, Inc. Financial Statements as of March 31, 2011 Financial Statement Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Statement of Changes in Stockholders’ Equity F-4 Notes to Financial Statements F-5 2 American Life Holding Company, Inc. Balance Sheets As of March 31, 2011 (unaudited) and December 31, 2010 March 31, December 31, ASSETS Current assets Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued interest Notes payable Due to stockholder - Total current liabilities Stockholders' equity (deficit) Common stock, $.001 Par Value, 100,000,000 shares authorized, 391,449 shares outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 American Life Holding Company, Inc. Statements of Operations For the Three Months ended March 31, 2011 and 2010 (both unaudited) March 31, Interest income $
